


Exhibit 10.28




PZENA INVESTMENT MANAGEMENT, LLC


AMENDMENT NO. 3 TO AMENDED AND RESTATED OPERATING AGREEMENT




This Amendment No. 3 to the Amended and Restated Operating Agreement, dated as
of October 30, 2007 and amended on March 24, 2010 and March 5, 2012
(collectively, the “Operating Agreement”) is hereby made and executed by Pzena
Investment Management, Inc., as the Managing Member (the “Managing Member”) of
Pzena Investment Management, LLC, a Delaware limited liability company (the
“Company”) and the Class B Members of the Company listed on the signature pages
hereto as of November 1, 2014. Capitalized terms used but not defined herein
have the meanings given to them in the Operating Agreement.


Preliminary Statement


WHEREAS, the Managing Member has determined to amend Exhibit B to the Operating
Agreement as set forth below; and


WHEREAS, pursuant to Section 11.01(a) of the Operating Agreement, terms and
provisions therein may be modified or amended at any time and from time to time
with the written consent of the Managing Member and a Majority in Interest of
the Class B Members, subject to the limitations set forth in Section 11.01(b)
thereof; and


NOW THEREFORE, pursuant to Section 11.01 of the Operating Agreement, the
Operating Agreement is hereby amended as follows:


1.
Section 2.02 of Exhibit B shall be revised to add the following as paragraph (g)
thereof:



“(g)    Notwithstanding anything else to the contrary in paragraphs (a) or (b)
of this Section 2.02 or Section 2.01 of this Exhibit B, (i) the Company may
grant Class B Unit-based awards under any of the Plans after November 1, 2014 (a
“Future Plan Award”) pursuant to an award agreement between the Company and the
grantee whereby the Company and the grantee agree that the first Exchange Date
on which the grantee may exchange any vested Class B Units comprising or
underlying any such Future Plan Award (the “Delayed Exchange Units”) shall be
seven or more years after the date of grant of such Future Plan Award (the
“Delayed Exchange Date”), (ii) up to all vested Delayed Exchange Units may be
exchanged on the applicable Delayed Exchange Date or on any subsequent Exchange
Date established by the Managing Member for the exchange of all vested Delayed
Exchange Units or for exchanges of Class B Units by all Class B Members,
irrespective of the 15% limitation referred to in paragraphs (a) and (b) of
Section 2.02 of Exhibit B, and (iii) with respect to any Exchange Dates
occurring before the Delayed Exchange Date, the Delayed Exchange Units shall not
be considered held by the grantee for purposes of determining the total number
of vested and unvested Units held by the grantee under Section 2.02(a)(1).


2.     Except as set forth herein, the provisions of the Operating Agreement
remain in full force and effect.






--------------------------------------------------------------------------------




This Amendment No. 3 may be executed in one or more counterparts, and each of
such counterparts shall for all purposes be deemed to be an original.


IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
November 1, 2014.
 
MANAGING MEMBER:


Pzena Investment Management Inc.






By: ___________________________________
Name: Richard S. Pzena
Title: Chief Executive Officer






CLASS B MEMBERS:


RICHARD PZENA




By: Richard Pzena
 
 


THE AARON PZENA FAMILY TRUST




By: William Greenblatt, Trustee
 
 
THE MICHELE PZENA FAMILY TRUST






By: Laura Pzena, Trustee
 
 
THE ERIC PZENA FAMILY TRUST






By: Robin Pzena, Trustee
 
 
THE DANIEL PZENA FAMILY TRUST






By: Jeffrey Pzena, Trustee


 
 
JOHN GOETZ






By: John Goetz
 
 





--------------------------------------------------------------------------------




THE RACHEL THERESA GOETZ TRUST




By: Gary Bachman, Trustee
 
 
THE CARRIE ESTHER GOETZ TRUST






By: Gary Bachman, Trustee
 
 
WILLIAM LIPSEY




By: William L. Lipsey
 
 
THE WILLIAM LIPSEY DYNASTY TRUST




By: Amy Lipsey, Trustee
 
 


MICHAEL PETERSON






By: Michael Peterson
 
 


THE MICHAEL D. PETERSON 2009 GRANTOR RETAINED ANNUITY TRUST




By: Sarah Peterson, Trustee






By: Tobi Zemsky, Trustee
 
 
THE SARAH M. PETERSON 2009 GRANTOR RETAINED ANNUITY TRUST






By: Michael Peterson, Trustee






By: Tobi Zemsky, Trustee
 
 







